DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/22/2020 have been fully considered but they are not persuasive. 
Applicant argued that, “Applicant asserts that Brykalski and Kane, either alone or in combination, fail to disclose all of the features of amended claims 1 or 8. Brykalski discloses multiple implementations of a bed with a climate control system for supplying ambient and/or thermally conditioned air or other fluids to one or more portions of the bed assembly. However, none of the implementations of Brykalski include a climate-controlled bed with a thermoelectric energy source located to provide conductive warming to a user, as recited in amended claim 1. Furthermore, Brykalski fails to disclose a method of controlling a climate of a bed including providing a thermoelectric energy source located to provide conductive heating to a user, as recited in amended claim 8. For at least this reason, amended claims 1 and 8 are novel over Brykalski. Furthermore, it would not be obvious to modify Brykalski to include all of the features of amended claims 1 and 8 because simply modifying Brykalski so that the thermoelectric modules are located for conductive warming would render Brykalski unsuitable for its intended purpose. When a voltage is applied to a thermoelectric module, heat is transferred from one side of the module to the other, creating a temperature differential across the module. Thus, when a thermoelectric module is used for warming, either of an object or a fluid, the module transfers heat from one side of the module to the other to provide that heat. If the cooled side of the thermoelectric module is thermally insulated, then the thermoelectric module does not have a source of heat to transfer to the warming side. Thus, the thermoelectric module will not be able to 
This is not found persuasive. To begin with, the specification (paragraph 17) is describing the thermoelectric energy source warming through air flow or fluid flow or electrical resistance. This is also how Brykalski is warmed, by a thermoelectric device warming air/fluid flow. It seems unclear how the application is conductively warming the user where Brykalski is not. The specification, in fact, never mentions the word “conductive.” The specification also never says that one side of the thermoelectric module of the application is insulated so there doesn’t really seem to be support for this concept which is in the arguments. It is unclear how specifically and structurally the thermoelectric device in the application is differently structured or oriented from Brykalski in such a way as to allow it to achieve this thermoelectric warming conductively where Brykalski could not, from the disclosure provided. 
Also, in observing Figure 14 of Brykalski, the blowers, which supply air to the thermoelectric devices 104, take air from outside the mattress/foundation (at 102, where 134 is pointing). It then heats the air, and expels the cooled air out of conduits 108 to the environment. Thus it is unclear how the system would run out of heat transfer unless the entire room was cooled to the point the ambient air going up into 102 had no heat in it. 
Additionally, the claim(s) currently requires, “a thermoelectric energy source located to provide conductive heating to a user”, which Brykalski reads on because the top surface of the mattress in 
As a result of the arguments not being found persuasive, this action is made final. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Nowhere in 

Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
It is unclear how the thermoelectric device in the application is situated to be capable of providing conductive heating, since the word conductive is not in the specification, nor are any specific details of where the thermoelectric device is located and what structure attaches it to the system or surrounds it. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 8, 10, and 13-14 is/are rejected under 35 U.S.C. 102(a) (1) and (a) (2) as being taught by Brykalski (US Patent Application Publication 20120227182).
Regarding claim 1, Brykalski teaches a climate-controlled bed comprising: a thermoelectric energy source (Paragraph 247"eachthermal module 2520A-2520D can comprise located to provide conductive warming to a user (as shown in Figures 7a and 7b, the passageways for the thermoelectrically heated air do not extend through the top comfort layer 80, which is for example a quilted layer (see paragraph 129). Thus, the air would be directed into this layer and dispersed, resulting in some of the air escaping through the layer to heat the user, and also resulting in this layer itself being heated by the air passing through it, and thus conductively warming the user) and a control system that regulates a temperature of the bed via the thermoelectric energy source (Figure 31; and Paragraph 245 "Such configurations can advantageously allow a user to customize the heating, cooling and/or ventilation effect on his or her side of the bed,"), wherein the control system directs the thermoelectric energy source to selectively provide conductive warming localized to a region of the bed corresponding to a user's peripheral thermoregulatory control tissue (As shown in Figure 12b; the top surface of the bed is heated/cooled which corresponds to the users peripheral thermoregulatory control tissue) within a cervical spinal region of the user, a lumbar spinal region of the user, or both (Paragraph 246 "Thus, an occupant can advantageously adjust the cooling, heating and/or ventilation effect along various regions of his or her side of the bed 2510 (e.g., head or neck area, leg area, main torso area, etc.), as desired.").
   Regarding claim 4, Brykalski teaches the region of the bed corresponding to the user's peripheral thermoregulatory control tissue comprises at least a portion of a mattress (Paragraph 246 "Thus, an occupant can advantageously adjust the cooling, heating and/or ventilation effect along various regions of his or her side of the bed 2510 (e.g., head or neck area, leg area, main torso area, etc.), as desired.").
Regarding claim 5, Brykalski teaches the region of the bed corresponding to the user's peripheral thermoregulatory control tissue comprises at least a portion of a pillow (Figure 33; 2910).
   Regarding claim 6, Brykalski teaches a cooling source configured to decrease the temperature of at least a portion of the bed (Paragraph 246 "an occupant can advantageously adjust the cooling").
  Regarding claim 8, A method of controlling a climate of a bed, comprising: providing a bed (Figure 31; 2510); providing a thermoelectric energy source (Paragraph247"eachthermal module 2520A-2520D can comprise a fluid transfer device (e.g., a blower, fan, etc.), a thermoelectric device;") located to provide conductive warming to a user (as shown in Figures 7a and 7b, the passageways for the thermoelectrically heated air do not extend through the top comfort layer 80, which is for example a quilted layer (see paragraph 129). Thus, the air would be directed into this layer and dispersed, resulting in some of the air escaping through the layer to heat the user, and also resulting in this layer itself being heated by the air passing through it, and thus conductively warming the user); and selectively providing conductive
   Regarding claim 10, Brykalski teaches cooling at least a portion of the user's body sufficient to decrease the user's physiological temperature (Paragraph 246"an occupant can advantageously adjust the cooling").
  Regarding claim 13, Brykalski teaches the region of the bed corresponding to the user's peripheral thermoregulatory control tissue comprises at least a portion of a mattress (Paragraph 246 "Thus, an occupant can advantageously adjust the cooling, heating and/or ventilation effect along various regions of his or her side of the bed 2510 (e.g., head or neck area, leg area, main torso area, etc.), as desired.").
Regarding claim 14, Brykalski teaches the region of the bed corresponding to the user's peripheral thermoregulatory control tissue comprises at least a portion of a pillow (Figure 33; 2910).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brykalski (US Patent Application Publication 20120227182) in view of Kane (US Patent Application Publication 20080021531).
Regarding claim 7, Brykalski teaches the control system furthers directs the thermoelectric energy source to warm regions of the bed corresponding to the user's hands and/or feet (Paragraph 246 "Thus, an occupant can advantageously adjust the cooling, heating .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/MORGAN J MCCLURE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        1/13/2021